McBRIDE, J.
1. The testimony in the case was somewhat conflicting, but we are of the opinion that there is some evidence tending to sustain each finding. We are therefore precluded from any inquiry into the comparative weight of the testimony.
2. Assuming, therefore, as we must, that the findings are correct, this case does not differ in principle from Petit v. Liston, 97 Or. 464 (191 Pac. 660, 11 A. L. R. 489). That case was carefully considered and we are not disposed in any way to depart from the doctrines therein enunciated. On the authority of that precedent and the cases therein cited, the judgment in the instant case must be affirmed, and it is so ordered. Affirmed.
Bean, Johns and Harris, JJ., concur.